                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

                     Plaintiff,                Case No. 1:06-cr-126-BLW

vs.                                            MEMORANDUM DECISION AND
                                               ORDER
GREGORY FRANK SPEROW,

                     Defendant.



                             MEMORANDUM DECISION

       The Court has before it a motion by the Government for a final order of forfeiture

as to the real property located at 1433, 14331/2, and 1435 Mt. Pleasant Street, Los Angeles

California. Defendant Sperow objects to the motion.

       The motion is based on the indictment seeking, among other things, the forfeiture

of defendant Sperow’s Mt. Pleasant property. Sperow pled guilty and his plea agreement

stated that the Mt. Pleasant property would not be forfeited if, among other things, he

cooperated in post-sentencing proceedings. See Plea Agreement (Dkt. No. 666) at pp. 13-

16. Subsequently, this Court held that Sperow failed to cooperate in post-sentencing

proceedings. See Memorandum Decision (Dkt. No. 1217). Sperow now makes the same

arguments in his objection that the Court resolved against him in its earlier decision, and

the Court finds no reason to reconsider that decision.

       Sperow also argues that the Government agreed at the sentencing hearing to return

the Mt. Pleasant property to him without any condition that he cooperate in post-

Memorandum Decision & Order – page 1
sentencing proceedings. The sentencing transcript demonstrates no such agreement took

place. See Transcript (Dkt. No. 949).

       The Court therefore denies Sperow’s objection and grants the motion for entry of a

final order of forfeiture, which shall be issued separately.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for final order

of forfeiture (docket no. 1317) is GRANTED, and the objection of defendant Sperow

(docket no. 1321) is DENIED. The final order of forfeiture shall be issued separately.



                                                  DATED: February 6, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




Memorandum Decision & Order – page 2
